Citation Nr: 1415587	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for rotator cuff tear, left shoulder, postoperative (left shoulder disability).

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for back disability.

7.  Entitlement to service connection for hiatal hernia. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as residuals of hiatal hernia.

9.  Entitlement to service connection for ulcers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue of entitlement to service connection for a right knee disability, claimed as secondary to service-connected degenerative joint disease, left knee, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA Form 21-4138, Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for GERD, to include as residuals of hiatal hernia, entitlement to service connection for right knee disability, entitlement to service connection for left shoulder disability, entitlement to service connection for right shoulder disability, and entitlement to service connection for back disablity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current left hip disability that is related to an injury or disease in service.

2.  The Veteran does not have a current right hip disability that is related to an injury or disease in service.

3.  The Veteran does not have a current hiatal hernia that is related to an injury or disease in service.

4.  The Veteran does not have a current ulcer that is related to an injury or disease in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

3.  The criteria for entitlement to service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

4.  The criteria for entitlement to service connection for ulcers have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2009 and September 2009.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  The claims file also includes private treatment records relevant to the issues on appeal.  

The Board concludes that examinations are not needed with respect to the Veteran's service connection claims for hiatal hernia, bilateral hips, and ulcers.  In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  As discussed in more detail below, the Board believes there is no credible and competent evidence of current diagnoses of ulcers, bilateral hip disability, or hiatal hernia.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Moreover, the testimony of the Veteran, to include the questions posed by the VLJ and the Veteran's accredited representative, focused on the elements necessary to substantiate the current appellate claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


II.  Analysis

The Veteran contends that he currently suffers from ulcers, hiatal hernia, and bilateral hip pain which are related to his active service.  Specifically, he asserts that his hip pain is related to his participation in physical training and jumping out of airplanes while a member of an infantry unit.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As an initial matter, service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist."  See Chelte v. Brown, 10 Vet. App. 268 (1997).  With respect to the existence of a present disability, the competent and probative evidence of record shows that the Veteran has not been diagnosed with a hiatal hernia, ulcers, or a right or left hip disability contemporaneous to or during the filing of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Veteran's service treatment records are absent of any diagnosis or treatment of hiatal hernia, ulcers, or bilateral hip disabilities.  On Reports of Medical History completed by the Veteran in December 1975 and October 1985, he noted that he had a hernia repair at age 1.  The Veteran's service treatment records are otherwise absent of any diagnosis or treatment of a hernia.  In addition, a March 1991 service treatment record noted that the Veteran had a negative history of ulcer disease and included an assessment that specifically ruled out ulcer disease.  Finally, the service treatment records are completely absent of any complaints or treatment of hip pain. 

Though the claims file contains VA and private treatment records noting the Veteran's reported history of hiatal hernia, the Veteran has not asserted, nor does the record reflect that the Veteran currently has a diagnosis of or receives medical treatment for a hernia or associated symptoms.  The Board notes that a June 2004 VA treatment record rendered an assessment of hiatal hernia and prescribed antacid medication to treat the Veteran; however, this single notation is the only evidence of any hernia condition or treatment in the medical evidence of record.  There is no evidence of a diagnosis of or treatment for a hernia contemporaneous to or since the Veteran's February 2009 claim, and a July 2009 private treatment examination record specifically noted that the Veteran did not have a hernia. 

Similarly, the competent medical evidence of record does not show any diagnosis or treatment of ulcers or a bilateral hip disability.  The Veteran's claims file contains VA and private treatment records dating from April 1993 to August 2012.  Though the treatment records show the Veteran has received diagnosis and treatment for a number of medical conditions, he has never been diagnosed with any ulcer or hip disability.  Indeed, while an April 1993 private treatment record reflects that the Veteran was diagnosed with heartburn, the treating physician further noted that any ulcers or active gastrointestinal illness were doubtful.  In addition, a July 2009 private report of medical history questionnaire reflects that the Veteran did not respond affirmatively to as to whether he currently or previously had been diagnosed with ulcers or stomach disease.  

The Veteran's VA and private treatment records associated with the claims file are similarly absent of any complaint or treatment of a hip disability.  The Board recognizes that the Veteran credibly testified at his May 2012 Board hearing that he has aches and pains in his hips and that he had similar pains during his time in service.  The Board has no reason to doubt the Veteran's testimony or that he currently experiences such pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran asserts that he suffers from hiatal hernia, ulcers, and bilateral hip disabilities for which he seeks entitlement to service connection.  The Court of Appeals for the Federal Circuit has provided guidance for determining what kind of lay evidence is competent evidence, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, though lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to identify a condition where the diagnosis of such condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at n. 4 (lay persons are not competent to diagnose cancer). 

Here, while the Veteran is entirely competent to report that he experiences pain, and that he has difficulty with his stomach and digestion, he is not competent to associate his pain with a hip disability or his stomach issues to ulcers or a hernia.  Whether his symptoms are manifestations of identifiable maladies or conditions are determinations for a medical professional.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render such medical opinions, the Board must find that his contention with regard to a diagnosis of a hernia, ulcers, and a bilateral hip disability to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of current disabilities.   

As the current record lacks any competent evidence that the Veteran has current hernia, bilateral hip, or ulcer disorders, the preponderance of the evidence of record is against the Veteran's claims for service connection.  

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for hiatal hernia is denied.

Entitlement to service connection for ulcers is denied.



REMAND

The Board finds that remand is necessary in order to obtain outstanding private treatment records relevant to the Veteran's claims.  At his May 2012 Board hearing, the Veteran testified that in the late 1980s, he received private chiropractic treatment for his back in Nevada.  He additionally testified that he was currently receiving continued treatment for his right shoulder from private provider Scott & White, and indicated that he likely would be undergoing surgery in the near future.  A review of the evidence of record reveals that no such medical records have been associated with the claims file.  As it appears there are outstanding treatment records that may contain information pertinent to the Veteran's claims remanded herein, those records are relevant and efforts should be made to obtain and associate them with the claims file prior to adjudication.  38 C.F.R. § 3.159(c)(2). 

Remand is additionally necessary so as to provide the Veteran with VA medical examinations to determine the nature and etiology of his asserted bilateral shoulder, right knee, back, and GERD disabilities.  As noted above, VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran has not been afforded a VA examination addressing his current service connection claims for disabilities of his bilateral shoulders, right knee, back, and GERD.  As an initial matter, the current medical evidence of record documents that during the pendency of the appeal, the Veteran has been diagnosed with GERD, as well as disabilities to his back, shoulders, and right knee.  Specifically, the Veteran has been diagnosed with a tear of his left rotator cuff, for which he underwent surgery, and has similarly been diagnosed with a tear of the supraspinatus tendon of his right shoulder.  A September 2005 VA treatment record noted a diagnosis of a back strain, while a September 2011 VA treatment record notes that the Veteran reported that his back "goes out" two to three times a year.  The Veteran additionally has current diagnoses of arthralgia of the right knee and of GERD.  

With respect to the second element necessary to support a claim of service connection, the Veteran testified at his May 2012 Board hearing that he frequently participated in rigorous physical training as part of his duties assigned as an Infantryman, including long runs, weeks in the field, and jumping out of airplanes over 50 times.  He further stated that he regularly felt pain in his knees and joints while participating in such activities, and that he believes his current shoulder, knee, and back conditions are related to such activity.  

Review of the Veteran's service treatment records additionally shows that he repeatedly sought treatment for his knees related to his physical training.  Specifically, a July 1981 treatment record notes that the Veteran has had chronic pain in his knees for three years and that he reported onset during physical training exercises.  The examiner reviewed a 1979 x-ray of the Veteran's knees that were negative.  He further noted that the Veteran's right knee appeared basically within normal limits, with moderate to mild pain present, and rendered a diagnosis of chronic knee pain.  A June 1982 record similarly noted complaint of knee pain, stating that the Veteran had a history of knee problems and presented with swollen knees.  

A May 1991 service treatment record notes that the Veteran sought treatment for epigastric pain during meals.  The Veteran was treated with antacid medication and directed to eat a bland diet as tolerated.  At this May 2012 Board hearing, the Veteran additionally testified that frequently consumed over the counter medication of Tylenol and Rolaids to self-treat his gastrointestinal disorder.  

The Board finds that the Veteran's service treatment records reflecting treatment of his right knee, as well as his credible testimony as to participating in dozens of jumps out of airplanes and routinely carrying heavy pack loads of more than 100 pounds while running in combat boots on hard surfaces, is sufficient to establish that an event, injury, or disease occurred in service for purposes of the second factor for determining whether a medical examination is necessary for his claimed orthopedic disabilities.  In addition, this evidence also indicates that the Veteran's knee, back, and shoulder disabilities may be associated with service, given that these extreme physical activities directly impacted those areas of his body.  Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83.

The Board similarly finds that the Veteran's service treatment records showing treatment for gastrointestinal pain, coupled with his testimony as to self-treatment for this condition during and since service, as well as private and VA treatment records showing continued treatment of GERD are sufficient to establish the second and third factors outlined in McLendon. 

Although the evidence of record establishes that the Veteran has current diagnoses of GERD and disabilities of the back, bilateral shoulders, and right knee, and indicates that these disabilities and associated symptoms may be associated with his military service, to date, he has not been afforded VA examinations assessing whether these disabilities were caused by or incurred during active military service.  Thus, on remand, the Veteran must be provided with VA examinations to determine the nature and etiology of these disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from August 2012 to the present.

2.  Contact the Veteran and request that he identify and provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any outstanding treatment records from private treatment providers who have treated him for his back, left and right shoulder, right knee, or GERD disabilities, to specifically include chiropractic treatment on his back in Nevada as referenced at his May 2012 Board Hearing.  Additionally request that the Veteran provide a completed release form authorizing VA to request copies of any relevant outstanding treatment records from Scott & White from August 2009 to the present.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any back, right knee, and bilateral shoulder disabilities.  The claims file, including a copy of this Remand and all relevant Virtual VA and VBMS records, must be provided to the examiner for review in conjunction with the examination.  While review of the entire claims file is required, particular attention is made to the following records:

(a)  An April 1977 service treatment record noting complaint of pain and bruise on the left shoulder; 

(b)  An October 1979 service treatment x-ray of both knees and noting no significant findings; 

(c)  A July 1981 service treatment record noting complaint of bilateral knee pain with chronic history of 3 years beginning during physical training, noting right knee appears within normal limits, and rendering a diagnosis of chronic knee pain; and

(d)  A June 1982 service treatment record noting complaints of swollen knees while running and the Veteran's report of a history of knee problems.

The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current right knee, bilateral shoulder, and back disabilities and include a detailed description of that history in his or her report. 

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right knee disability had onset during or is related to the Veteran's active service;

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any identified back disability had onset during or is related to the Veteran's active service;

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left shoulder disability had onset during or is related to the Veteran's active service; and

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right shoulder disability had onset during or is related to the Veteran's active service.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's GERD disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire claims file is required, particular attention is invited to a March 1991 service treatment record noting complaint of epigastric pain and treatment with bland diet and antacid medication. 

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current GERD and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's GERD had onset during or was caused by the Veteran's active service. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


